Citation Nr: 0624960	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  98-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including skin cancer.

2.  Entitlement to service connection for a lung disorder, to 
include as secondary to a service connected disability.

3.  Entitlement to a disability evaluation in excess of 10 
percent for lumbar fibromyositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In November 2003, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board, and in June 2006 the undersigned Veterans Law Judge 
granted the representative's motion to advance the appeal on 
the Board's docket due to the veteran's advanced age.  
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate a chronic skin disorder identified as actinic 
keratoses, seborrheic keratoses and dermatitis and including 
basal cell skin cancer, to the veteran's military service on 
any basis.

2.  The competent and probative medical evidence does not 
associate a chronic lung disorder, identified as chronic 
obstructive pulmonary disease (COPD), to the veteran's 
military service or the service connected lumbar 
fibromyositis on any basis.

3.  Prior to the VA examination on April 30, 2002, lumbar 
fibromyositis was manifested by no more than subjective 
complaints or mild limitation of motion with characteristic 
pain on motion; on the April 30, 2002 examination and 
subsequent examinations, there are no objective 
manifestations for the lumbar spine that are reasonably 
associated with lumbar fibromyositis.


CONCLUSIONS OF LAW

1.  A chronic skin disorder, including skin cancer, was not 
incurred in or aggravated by service and skin cancer may not 
be presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

2.  A chronic lung disorder was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 

3.  The criteria for an evaluation in excess of 10 percent 
for lumbar fibromyositis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5021, 5292, 5295 (effective 
prior to and as amended effective September 26, 2003, adding 
Diagnostic Codes 5235 to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's current claim to 
establish entitlement to service connection and a disability 
rating increase.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The April 2003 RO letter informed him of the provisions of 
the VCAA and he was advised to identify any evidence in 
support of his claims that had not been obtained.  It 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claims.  The RO issued a letter in March 2006 that 
supplemented the previous VCAA specific information on the 
evidence needed to substantiate the claims.  The 
correspondence mentioned above advised him of the evidence he 
needed to submit.  The VCAA-directed letters informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication of the claims and as a 
result the timing of the notice does not comply with the 
express requirements of the law as interpreted in Pelegrini.  
As explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  A comprehensive VCAA notice 
was issued before the VA considered the claims again on the 
merits in February 2006.  Thus, any timing deficiency in not 
providing comprehensive notice earlier was cured by 
subsequent action in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in March 2006 had a specific reference on page 2 that 
the Board finds the statements fairly represented the content 
of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination is harmless error.  The record 
shows the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  The RO also 
issued a supplemental duty to assist notice in March 2005.  
Furthermore, the RO provided additional information regarding 
the effective date and initial rating elements for 
compensation in the March 2006 correspondence.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports.  The veteran 
also received VA medical examinations and opinions that 
addressed all appeal issues.  Furthermore, the veteran 
testified at a RO hearing.  Thus, the Board finds the 
development is adequate when read in its entirety, and it 
satisfied the directive in the remand order and the 
obligations established in the VCAA.  The duty to assist 
having been satisfied, the Board will turn to a discussion of 
the issues on the merits.


Analysis

Service Connection

The applicable law and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, certain chronic diseases, including 
skin cancer, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Alternatively, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.   

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  As applicable to claims 
of secondary service connection, see Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Regarding a skin disorder, including skin cancer, and a 
chronic lung disorder, the service medical records show in 
October and November 1945, after a near drowning incident 
when air in a diving helmet shut off, the veteran complained 
of sharp chest pain and had diffuse crackling rales in a 
resonant chest.  He was treated for lymphangitis of the right 
elbow later in 1945.  The separation examination in January 
1946 showed normal skin, and a normal respiratory system 
including the chest X-ray.  Thereafter, a private examination 
in August 1946 and VA examinations in January 1947, February 
1950 and May 1950 are unremarkable regarding a lung or skin 
disorder.

The RO received the veteran's claim for smoking related 
illness late in 1997 wherein he also related a lung problem 
to the diving incident.  He related skin problems to sun 
exposure during World War II and stated that a VA physician 
advised him the skin problems were related to diving in dirty 
water in the Philippines.  He also related respiratory 
problems to the service connected back disorder.  He advanced 
his contentions through the RO hearing testimony.  The 
contemporaneous VA clinical records beginning in the mid 
1990's mention actinic keratosis, rosacea and seborrheic 
dermatitis.  There is a reference to mild COPD on a chest X-
ray early in 1997.  A private physician noted in January 2000 
that VA treated the veteran for actinic keratosis and that he 
provided a history of sun exposure to his head during 
military service.  

A VA skin examiner in April 2002 reviewed the record and 
noted no skin cancer history and concluded the number of 
actinic keratoses were not extraordinary for the veteran's 
age.  The examiner also reported rosacea.  The examiner 
stated the actinic keratosis was related to a lifetime of 
sunlight exposure, some of which was in the military.  Other 
contemporaneous VA reports noted eczematous dermatitis and 
basal cell carcinoma of the nose.  

A VA examiner in June 2006 reviewed the record and reported 
actinic keratoses, seborrheic keratoses, history of basal 
cell carcinoma and history of lymphangitis.  The examiner 
stated that the actinic keratoses and basal cell carcinoma 
were due to lifetime sun damage, usually in people with fair 
skin color, and that occasionally there were other 
predisposing factors such as chemical exposure.  The examiner 
stated it was not possible to decide how much of the 
veteran's lifetime sun exposure was incurred in military 
service without resorting to speculation.  The examiner 
stated that none of the current skin findings had any medical 
relationship to the lymphangitis and skin infection of the 
right elbow treated in military service.  The examiner stated 
that seborrheic keratoses were not related to sun exposure 
and were thought to be hereditary.    

A VA examiner of the lungs in May 2002 noted loss of air in 
service and that the veteran smoked heavily as a child and 
stopped in 1954.  A pulmonary function study was interpreted 
as showing a moderate to severe obstructive defect.  The 
examiner's assessment was that some degree of lung disease 
was likely related to years of smoking, but there was no 
reason it should be connected to spine disease or to any 
service related activity.  In April 2005, another VA examiner 
opined it was less likely as not that the COPD was related to 
military service after elaborating on the veteran's self 
reported smoking history.  The examiner stated that nicotine 
habituation was less likely as not causative of the veteran's 
chronic lung disease.  Another VA examiner reviewed the 
record in February 2006 and stated the veteran did not really 
have any strong evidence of COPD.  The examiner noted the 
veteran worked productively more than 40 years after he quit 
smoking in 1954 and he did not have progressive COPD.  The 
examiner concluded the veteran did not have a respiratory 
condition that was caused by his military service or the 
lumbar fibromyositis, or aggravated by military service 
including the diving accident.  It was the examiner's opinion 
that the veteran's respiratory complaints were not caused by 
or the result of military service or any service-connected 
problem with his back.  

The Board has reviewed the record mindful of the VA 
obligation to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  That being said, 
following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Initially, 
the VA opinions in 2002 and 2006 regarding the skin and the 
lungs are each viewed in their full context, and not 
characterized solely by the medical professional's choice of 
words that read fairly do not offer a diagnosis of a chronic 
skin disorder or chronic lung disorder related to military 
service on any basis.  See, e.g., Lee v. Brown, 10 Vet. App. 
336, 339 (1997).

The Board notes that taken together, the VA opinions in 2002 
and 2006 directed to the skin and lung disorders were based 
upon a consideration of the pertinent record an a clinical 
evaluation.  The examiners took into account the veteran's 
history, and information in the service medical records, as 
well as the record of medical treatment after military 
service.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The RO provided the 
entire record to the examiners and did not limit or constrain 
the review.  See, e.g., Colayong v. West, 12 Vet. App. 524, 
535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  
Furthermore, the private treatment records did not indicate 
there was evidence to support service connection.  As with 
any piece of evidence, the credibility and weight to be 
attached to the VA opinions is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, 
the VA examinations collectively took into account the entire 
record and as a result the Board finds that the conclusions 
against service connection for skin and lung disorders are 
entitled to determinative probative weight.  The Board notes 
that the veteran did not indicate that the physician in 
relating a skin disorder to military service based that 
statement on a review of the record or anything more than the 
veteran's self reported history.  See, e.g., Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); see also Grover v. West, 12 
Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. 
App. 406 (1995), holding that self-reported history 
unenhanced by additional comment from an examiner or review 
of relevant records does not constitute competent medical 
evidence.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (speculative medical opinion cannot establish in-
service medical nexus without supporting clinical data or 
other rationale to provide the degree of certainty required 
for medical nexus evidence).  The Board notes that nowhere in 
the extensive VA treatment records for the skin that began in 
the mid 1990's was there any reference to a service related 
nexus for the various skin manifestations.  Furthermore, no 
examiner attached any causative significance in a current 
chronic lung disorder to any inservice smoking history, 
although noting the self reported history of smoking prior to 
and since military service. 

The probative weight of the VA opinions is further enhanced 
since the appellant did not challenge the specific 
conclusions with competent medical evidence showing a current 
skin disorder, including basal cell carcinoma, or chronic 
lung disorder was related to the service connected disability 
or military service on any basis.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  
Thus, the Board has no independent medical basis upon which 
to conclude that the opinions against service connection 
should be reasonably questioned or outweighed.  Moreover, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent opinions against the claims.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons.  Lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
However, chronicity is not demonstrated when, as in this 
case, there is no medical evidence indicating continuous 
symptomatology for the lungs or the skin.  McManaway v. West, 
13 Vet. App. 60, 66 (1999).  

Finally, it is well established that the evidence supporting 
a claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  However, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for a chronic skin disorder or a chronic lung 
disorder.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 
1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating for Lumbar Fibromyositis

The veteran's lumbar fibromyositis was rated noncompensable 
(0 percent) from May 1950.  The RO received a claim for 
increase in November1997 and the date of claim is the 
effective date for the current 10 percent evaluation.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The appeal requires a review of both versions of the rating 
criteria for the lumbar spine, as the rating scheme changed 
during the appeal.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 
27, 2003). Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  However, the revised criteria cannot be 
applied earlier than their effective date, which in this case 
is in late September 2003 and would apply to only a brief 
portion of the appeal period.  In any event, as will be 
explained in the discussion that follows, the 10 percent 
evaluation which he receives is the appropriate rating 
applicable to his disability under either version of the 
rating criteria, in view of the consistently reported 
manifestations for the lumbar spine which since April 2002 
have not been associated with the service connected 
disability.  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent, 
moderate, 20 percent, and slight, 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The rating scheme for 
lumbosacral strain provided a 20 percent evaluation was 
provided for muscle spasm on extreme forward bending, loss of 
lateral spine motion unilateral in the standing position.  A 
10 percent evaluation was assigned for characteristic pain on 
motion.  A 0 percent evaluation was provided for slight 
subjective symptoms only.  Myositis was rated on limitation 
of motion of the affected part, as degenerative arthritis.  
There was no standardized range of motion for the lumbar 
spine included in the prior version of the rating schedule.  
38 C.F.R. § 4.71 (2002).  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including degenerative arthritis 
under Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456-
57 (Aug. 27, 2003).  Under the new general rating formula, a 
20 percent evaluation is provided where forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  A 
10 percent evaluation is provided where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion is 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis, or vertebral body 
fracture with the loss of 50 percent or more of the height. 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.  

A chiropractor reported lumbar muscle strain and arthritic 
type spine symptoms were treated through mild 1997.  A VA 
examiner in February 1998 reported negative straight leg 
raising and no paravertebral spasm.  The range of motion was 
forward flexion 70 degrees, extension 25 degrees, lateral 
flexion and lateral rotation each 30 degrees bilaterally, all 
with the complaint of pain.  The diagnosis was lumbar 
fibromyositis with subjective complaints of increasing pain 
and with minimal decrease in range of motion.  He elaborated 
upon his low back complaints at the RO hearing.  
Contemporaneous VA outpatient records mention back pain 
without greater elaboration.  

The VA spine examiner in April 2002 reviewed the claims file 
and noted no link in the record between arthritis of the 
lumbar spine and the service-connected fibromyositis.  The 
veteran complained of constant back pain and inability to 
perform activities that required bending, lifting or moving.  
Pain increased with standing for a short time.  The examiner 
reported the veteran stood erect and had no scoliosis but 
there was a loss of lumbar lordosis.  The range of motion was 
forward flexion 60 degrees, extension 0 degrees, lateral 
bending and rotation each 10 degrees bilateral with no 
specific complaint of pain.  Straight leg raising was 
accomplished to 80 degrees bilateral with no complaint of 
pain.  The examiner stated there was no indication that 
motion would be further restricted during periods of 
increased pain.  The pertinent diagnosis was degenerative 
arthritis of the lumbar spine.  The examiner stated that 
while the veteran may well have had low back pain through the 
years and now had X-ray evidence of degenerative arthritis 
with limited motion of the back, there was no indication the 
current condition was in any way related to military service.

The VA examiner in April 2005 did not report lumbar 
fibromyositis but stated the diagnoses were lumbar 
osteoarthritis and degenerative disc disease.  The VA 
examiner in February 2006 also reviewed the claims file and 
restated the conclusions from the previous examination in 
2002 regarding the manifestations of the lumbar spine as 
being unrelated to the service-connected lumbar 
fibromyositis.  The examiner also reviewed the 2005 
examination report in concluding the current back condition 
was degenerative changes in the lumbar spine that were not 
the result of any back condition the veteran sustained in 
military service.  Regarding symptoms related to 
fibromyositis, the examiner stated the manifestations on the 
examinations in 2002 and 2005 were due to degenerative 
arthritis of the lumbar spine.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for an evaluation in excess of 10 
percent, as the competent and probative evidence of the 
lumbar spine disability does not more nearly approximate the 
criteria for a higher evaluation under either version of the 
rating criteria.  Prior to the examination in 2002, the 
veteran manifested no more than minimal limitation of motion 
and subjective pain complaints according to the examiner in 
1998.  The 10 percent rating for slight limitation of motion 
adequately compensated the veteran.  For the period beginning 
with the April 2002 examination, the Board is constrained by 
the clear guidelines in the regulations that prohibit use of 
nonservice connected disability manifestations to determine 
the service-connected rating.  38 C.F.R. § 4.14.  The veteran 
is not service connected for degenerative arthritis or disc 
disease of the lumbar spine and the examiner in 2006 was 
unequivocal in the opinion that that the lumbar spine 
manifestations on the 2002 and 2005 examinations were not in 
any way related to the service connected disability.  Thus 
there is no basis for a higher evaluation under the rating 
scheme or based on the criteria in sections 4.40 and 4.45.  
38 C.F.R. § 4.7.  A disability evaluation in all cases must 
be coordinated with impairment of function, and in this case 
the evidence going forward from the April 2002 examination 
does not show functional impairment related to the service-
connected lumbar fibromyositis.  38 C.F.R. § 4.21.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the lumbar fibromyositis has 
required, for example, frequent hospitalization or has been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes an 
appreciable impairment and the record including hearing 
testimony notes the veteran's complaints with respect to the 
spine.  However, the examiner in 1998 felt the pain 
complaints were subjective and more recent examinations have 
not found manifestations of lumbar fibromyositis.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to service connection for a skin disorder, 
including skin cancer is denied.

Entitlement to service connection for a lung disorder, to 
include as secondary to a service connected disability is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for lumbar fibromyositis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


